EDWARDS, Circuit Judge,
concurring:
I concur in the opinion of the court in this case. I wish to point out, however, that I do not read the court’s opinion as expressing any view as to the proper outcome in a case of this sort once an indictment has issued. See text of opinion at notes 33-34, supra. Once an indictment has issued, the policy interest expressed in United States v. LaSalle National Bank, 437 U.S. 298, 312, 98 S.Ct. 2357, 2367, 57 L.Ed.2d 221 (1978), concerning the impermissibility of broadening the scope of criminal discovery through the summons authority of an agency, may come into play. I express no opinion as to whether or not the summons authority of a government agency may continue once an indictment has been issued or, if it may, whether protective conditions need be placed on the exercise of that power. These issues raise questions which are not presented here. The resolution of these questions, therefore, must await another day.